PCIJ_AB_40_GermanMinoritySchools_DEU_POL_1931-05-15_ANX_02_NA_NA_FR.txt. 32 ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILÉSIE
ANNEXE 2

DOCUMENTS DÉPOSÉS PAR LES PARTIES LORS DES AUDIENCES.

Documents déposés par l'agent du Gouvernement polonais :
- Formulaires :

x

Transfert à l'école polonaise (procès-verbal).
Inscription à l’école minoritaire (déclaration).

Transfert à l’école minoritaire (déclaration).

Statistiques des écoles minoritaires en Haute-Silésie polonaise. (Causes
d'annulation des demandes d’accés pour l’année scolaire 1928-1929.)

dem (année scolaire 1929-1930).
‘Listes d’enfants fréquentant les écoles minoritaires, etc.

Avis public concernant le transfert des enfants d’une éccle allemande

de minorité à une école polonaise de la majorité, ou inversement (affiché
le II mai 1927).

Lettre du président de la Commission mixte au voïévode de Silésie (27 juin
1927).

‘Télégramme du voiévode de Haute-Silésie à l'agent du Gouvernement
polonais (21 avril 1931). .

Lettre du président de la Commission mixte au directeur de l'Office
de minorités de Silésie (21 avril 1931).

Dispositions légales au sujet de l'obligation scolaire (extrait).

Ordonnance du ministre des Cultes et de l’Instruction publique du
6 décembre 1923 (extrait).

Bekannimachung concernant les inscriptions scolaires (affichée le 14 mai 1928).
Idem (affichée le 15 mai 1929).
Idem ( » » 12 » 1930).

Documents déposés par Vagent du Gouvernement allemand :
Formulaires :
Demande de transfert à l’école minoritaire allemande.

Demande d'inscription à l’école minoritaire. allemande.

Inscription d’un enfant commençant à exécuter son obligation
scolaire.

Inscription de transfert de l’école polonäise à l’école minoritaire alle-
mande.

Inscription à l'école publique primaire minoritaire -(protocole).
Transfert à l’école publique minoritaire (protocole).

Appartenance à la minorité allemande et inscription à l'école
publique primaire de cette minorité (protocole).

DOCUMENTS TRANSMIS PAR LE SECRÉTAIRE GÉNÉRAL DE LA SOCIÉTÉ DES NATIONS
SUR LA DEMANDE DE LA COUR.

Avis du président de‘la Commission mixte pour la Haute-Silésie (20 décem-
bre 1925).

Idem (10 octobre 1926).

Idem (16 décembre 1926).

Idem (31 mars 1927 — complétant l'avis du 16 décembre 1926).

32
